 



EXHIBIT 10.64
USEC Inc.
2006 Supplemental Executive Retirement Plan
Amended and Restated
Effective January 1, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              USEC Inc. 2006 Supplemental Executive Retirement Plan     1      
 
        ARTICLE I INTRODUCTION     1   1.1  
Establishment
    1   1.2  
Purpose
    1   1.3  
Avoidance of Section 409A Penalties
    1      
 
        ARTICLE II DEFINITIONS     1   2.1  
“Accrued Benefit”
    1   2.2  
“Actuarial Equivalent”
    1   2.3  
“Administrative Committee” or “Committee”
    1   2.4  
“Annuity”
    2   2.5  
“Beneficiary”
    2   2.6  
“Benefit Commencement Date”
    2   2.7  
“Board”
    2   2.8  
“Cause”
    2   2.9  
“Claim”
    3   2.10  
“Claimant”
    3   2.11  
“Code”
    3   2.12  
“Compensation Committee”
    3   2.13  
“Confidential Information”
    3   2.14  
“Death Benefit”
    3   2.15  
“Disability”
    3   2.16  
“Effective Date”
    3   2.17  
“Employer”
    3   2.18  
“ERISA”
    3   2.19  
“Final Average Pay”
    3   2.20  
“Final Benefit Objective”
    4   2.21  
“Indemnified Persons”
    4   2.22  
“Joint and Survivor Annuity”
    4   2.23  
“Member”
    4   2.24  
“Months of Service”
    4   2.25  
“Normal Retirement Date”
    4   2.26  
“Offset”
    4   2.27  
“Other Plan” or “Other Plans”
    4   2.28  
“Pay”
    4   2.29  
“Plan”
    5   2.30  
“Plan Year”
    5   2.31  
“Primary Social Security Benefit”
    5   2.32  
“Qualified Plan”
    5   2.33  
“Related Company”
    5   2.34  
“Restoration Plan”
    5   2.35  
“Retirement Benefit”
    5   2.36  
“Section 409A”
    5   2.37  
“Section 409A Penalties”
    5   2.38  
“Specified Employee”
    5  

 



--------------------------------------------------------------------------------



 



              2.39  
“Single Life Annuity”
    5   2.40  
“Sponsor”
    5   2.41  
“Termination of Employment”
    5   2.42  
“Year of Service”
    6      
 
        ARTICLE III MEMBERSHIP     6   3.1  
Membership
    6   3.2  
Commencement of Membership
    6   3.3  
Resumption of Membership
    6   3.4  
Cessation of Membership Following a Change in Status
    6   3.5  
Conditions of Membership
    6      
 
        ARTICLE IV VESTING     8   4.1  
Generally
    8   4.2  
Vesting
    8   4.3  
Unvested Accrued Benefit Forfeited
    8   4.4  
Accelerated Vesting
    8      
 
        ARTICLE V DETERMINATION, DISTRIBUTION AND FORFEITURE OF ACCRUED BENEFIT
    8   5.1  
Generally
    8   5.2  
Accrued Benefit
    8   5.3  
Final Benefit Objective
    8   5.4  
Offset
    9   5.5  
Retirement Benefit
    10   5.6  
Lump Sum Death Benefit
    11   5.7  
Forfeiture of Accrued Benefit
    11   5.8  
Facility of Payment
    12   5.9  
Designation or Change of Beneficiary
    12   5.10  
Limited Cashout
    12      
 
        ARTICLE VI AMENDMENT AND TERMINATION OF THE PLAN     13   6.1  
Sponsor’s Right to Amend or Terminate the Plan
    13   6.2  
Restriction on Amendments
    13   6.3  
Distribution upon Termination
    13      
 
        ARTICLE VII PLAN ADMINISTRATION     13   7.1  
Authority and Responsibility of the Sponsor
    13   7.2  
Composition and Responsibility of the Administrative Committee
    13   7.3  
Powers of the Administrative Committee
    14   7.4  
Administrative Committee Expenses
    14   7.5  
Information to be Supplied by Employer and Members; Notice
    14   7.6  
Claims Procedures
    15   7.7  
Determinations of the Administrative Committee
    16   7.8  
Right to Settle Claims
    16   7.9  
Indemnification
    16      
 
        ARTICLE VIII MISCELLANEOUS     16  

2



--------------------------------------------------------------------------------



 



              8.1  
Action of the Compensation Committee
    16   8.2  
Adoption by a Related Company
    16   8.3  
Establishment of Trust
    17   8.4  
Unfunded Obligation
    17   8.5  
Taxes
    17   8.6  
No Employment Guarantee
    17   8.7  
No Rights Under Plan Except as Set Forth Herein
    17   8.8  
Benefits Under Plan Not Taken into Account for Other Benefits
    18   8.9  
Acceleration of Payments for Tax Obligations
    18   8.10  
Nonalienability
    18   8.11  
Entire Agreement
    18   8.12  
Gender and Number
    18   8.13  
Headings
    18   8.14  
Governing Law
    18   8.15  
Severability
    19      
 
        Schedule A     A-1      
 
        Schedule B     B-1  

3



--------------------------------------------------------------------------------



 



USEC Inc.
2006 Supplemental Executive Retirement Plan
ARTICLE I
INTRODUCTION
     1.1 Establishment. USEC Inc., a Delaware corporation (the “Sponsor” and an
“Employer” hereunder) originally adopted the USEC Inc. 2006 Supplemental
Executive Retirement Plan (the “Plan”) effective as of April 24, 2006 (the
“Effective Date”). This Plan has been amended and restated, effective January 1,
2008, to reflect the final Treasury Regulations under Section 409A.
     1.2 Purpose. The purpose of the Plan is to attract qualified individuals to
serve as, retain the services of, and provide rewards and incentives to a
certain select group of management or highly compensated employees of the
Employer (as the Employer may designate from time to time) through the provision
of supplemental retirement benefits. The Employer intends to maintain the Plan
as an unfunded, nonqualified defined benefit pension plan for a select group of
management or highly compensated employees within the meaning of the “top hat
plan” provisions of ERISA set forth within ERISA Sections 201(2), 301(a)(3), and
401(a)(1).
     1.3 Avoidance of Section 409A Penalties. The Employer intends for the Plan,
as described herein and as may be subsequently amended from time to time, to be
written, construed and operated in a manner such that no amounts deferred under
the Plan become subject to (i) the gross income inclusion set forth within Code
Section 409A(a)(1)(A) or (ii) the interest and additional tax set forth within
Code Section 409A(a)(1)(B) (together, referred to herein as the “Section 409A
Penalties”). Notwithstanding any other provision of this Plan, acceleration of
payment of Accrued Benefits or any other action (including amendment or
termination of the Plan) shall be permitted and effective only to the extent
such would not result in amounts deferred under the Plan becoming subject to the
Section 409A Penalties. Payments made after the Effective Date and prior to
January 1, 2008 have been paid in good-faith compliance with the requirements of
Section 409A.
ARTICLE II
DEFINITIONS
     2.1 “Accrued Benefit” has the meaning set forth in Section 5.2.
     2.2 “Actuarial Equivalent” means the value of a benefit that is equivalent
to the value of another specified benefit, as determined by an actuary selected
by the Committee. Such equivalent value shall be determined using the unisex
Retired Pensioners Mortality Table (RP-2000) without projection for mortality
improvements and an interest rate equal to the sum of (i) the average of the
Moody’s Aa daily bond rate in effect as of the end of each calendar month for
the twelve month period ending with the rate that is in effect as of the end of
the calendar month that precedes the month that contains the Benefit
Commencement Date by two (2) months plus (ii) 75 basis points.
     2.3 “Administrative Committee” or “Committee” means the Compensation
Committee or such other person, entity or committee appointed by the
Compensation Committee to administer the Plan.

 



--------------------------------------------------------------------------------



 



     2.4 “Annuity” has the meaning set forth in Section 5.5.
     2.5 “Beneficiary” means the person or persons designated by a Member or
otherwise entitled to receive any undistributed vested Accrued Benefits upon the
death of the Member as designated or provided in Section 5.9.
     2.6 “Benefit Commencement Date” means, with respect to a Member, except in
the case of death or certain Disabilities, the first day of the month coincident
with or next following the later of (i) the date on which the Member attains age
fifty-five (55) or (ii) the date the Member incurs a Termination of Employment,
except as otherwise may be set forth on Schedule B. The Benefit Commencement
Date in the case of death shall be the first day of the month coincident to or
next following the date of death. The Benefit Commencement Date in the case of a
Disability that qualifies as a disability under Section 409A shall be the first
day of the month coincident to or next following the determination of
Disability. Subject to the following sentence, payments will be made or commence
no later than ninety (90) days after the Member’s Benefit Commencement Date.
Payment of benefits to Specified Employees will be subject to the Six Month
Delay described in Section 5.5.
     2.7 “Board” means the Board of Directors of the Sponsor.
     2.8 “Cause” means a reasonable determination by the Employer that the
Member has:
     (a) engaged in willful misconduct that is injurious or detrimental to the
Employer or its affiliates,
     (b) embezzled or misappropriated funds or property of the Employer or its
affiliates, or been convicted of a felony or has entered a plea of guilty or
nolo contendere to a felony,
     (c) been prohibited by order of or as a result of a decision by any
tribunal or administrative agency from continuing to serve the Employer in the
same capacity as the Member served before such order,
     (d) willfully failed to cooperate with a government investigation,
     (e) materially violated the Employer’s code of conduct or conflict of
interest policy,
     (f) lost his or her security clearance, or
     (g) willfully failed or refused to substantially perform the duties
reasonably assigned by the Employer or appropriate with the position, in a
manner reasonably consistent with prior practice, for a reason other than the
Member’s death, Disability or, if applicable, termination by the Member for Good
Reason (as such term is defined in any employment or change of control agreement
entered into by the Member and the Employer);
provided, however, that the term “Cause” shall not include ordinary negligence
or failure to act, whether due to an error in judgment or otherwise, if the
Member has exercised substantial efforts in good faith to perform the duties
reasonably assigned or appropriate to the position. A Member’s failure to cure
(to the extent then curable) any act, error or omission within ten (10) days
after receiving written notice from the Employer of such act, error or omission
shall cause

2



--------------------------------------------------------------------------------



 



such act, error or omission to be deemed to be willful. If the Member has
entered into an employment or change in control agreement with the Employer, for
purposes of the Plan “Cause” shall nonetheless be determined under the
definition set forth above even where inconsistent with the definition set forth
within such agreement.
     2.9 “Claim” has the meaning set forth in Section 7.6.
     2.10 “Claimant” has the meaning set forth in Section 7.6.
     2.11 “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any subsequent Internal Revenue Code. References to any section of
the Code shall be deemed to include similar sections of the Code as renumbered
or amended.
     2.12 “Compensation Committee” means the compensation committee of the Board
or its delegate or, if at any time there shall cease to be a compensation
committee of the Board, the Board or such other committee of the Board as may be
designated by the Board at such time.
     2.13 “Confidential Information” has the meaning set forth in Section 3.5.
     2.14 “Death Benefit” has the meaning set forth in Section 5.6.
     2.15 “Disability” means a Member’s total physical or mental inability,
resulting from bodily injury or disease, to perform any work for compensation or
profit in any occupation for which such Member is reasonably qualified by reason
of training, education or ability, and which is adjudged to be permanent and
continuous during the remainder of the Member’s life as determined by the
Committee on the basis of evidence satisfactory to it. “Disability” shall not
include any bodily injury or disease incurred or suffered as the result of
addiction to narcotic drugs, an intentionally self-inflicted injury, or engaging
in a criminal (whether misdemeanor or felonious) act.
     2.16 “Effective Date” has the meaning set forth in Section 1.1.
     2.17 “Employer” means the Sponsor and any Related Company that, pursuant to
Section 8.2 and with the consent of the Board, adopts the Plan. With respect to
any individual, the term Employer means that individual’s direct employer. Where
used herein, the singular term “Employer” shall be deemed to include the plural
if applicable.
     2.18 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. References to any section of ERISA shall be deemed to
include similar sections of ERISA as renumbered or amended.
     2.19 “Final Average Pay” means the average monthly amount determined by
dividing the Member’s total Pay during the thirty-six (36) consecutive calendar
months immediately preceding the month of the Member’s Termination of
Employment, by thirty-six (36). Notwithstanding the foregoing, in the event that
the Member’s Employer withdraws from the Plan (as set forth in Section 8.2)
prior to the date of the Member’s Termination of Employment, “Final Average Pay”
means the average monthly amount determined by dividing the Member’s total Pay
during the thirty-six (36) consecutive calendar months immediately preceding the
date that the Member’s Employer withdraws from the Plan, by thirty-six (36).
Notwithstanding

3



--------------------------------------------------------------------------------



 



anything herein to the contrary, under no circumstances will the term Final
Average Pay include more than three (3) short term annual bonuses. In the event
that more than three (3) short term annual bonuses are paid to a Member during
the thirty-six (36) consecutive calendar month period immediately preceding the
month of the Member’s Termination of Employment, only the final three (3) short
term annual bonuses paid will be counted for purposes of determining the
Member’s Final Average Pay.
     2.20 “Final Benefit Objective” has the meaning set forth in Section 5.3.
     2.21 “Indemnified Persons” has the meaning set forth in Section 7.9.
     2.22 “Joint and Survivor Annuity” means a monthly annuity payable for the
life of the Member with a survivor annuity for the life of the Member’s
Beneficiary (if such Beneficiary survives beyond the date of the Member’s death)
that is fifty percent (50%) of the monthly amount payable to the Member during
the joint lifetimes of the Member and such Beneficiary. The Member may not
change the Beneficiary under the Joint and Survivor Annuity at any time after
the Member elects the Joint and Survivor Annuity pursuant to Section 5.5(b).
     2.23 “Member” has the meaning set forth in Section 3.1.
     2.24 “Months of Service” means, at any given time, a Member’s number of
full months of employment with the Employer, measured from the Member’s date of
hire and each one month anniversary of the Member’s date of hire.
     2.25 “Normal Retirement Date” means the date upon which the Member attains
age sixty-two (62).
     2.26 “Offset” has the meaning set forth in Section 5.4.
     2.27 “Other Plan” or “Other Plans” has the meaning set forth in
Section 5.4.
     2.28 “Pay” means, with respect to any period of time, the sum of the total
annual base salary plus any short term annual bonuses paid during the applicable
period of time, whether such short term annual bonuses are paid in the form of
cash or in grants of restricted common stock of USEC Inc. under the USEC Inc.
Annual Incentive Program (which, under the USEC Inc. Annual Incentive Program,
generally vests one (1) year after the date of grant), without reduction for the
amounts, if any, by which the Member’s annual base salary is reduced during the
applicable period of time by reason of a salary reduction election under:
          (a) any other nonqualified deferred compensation plan,
          (b) any plan under Code Section 401(k), or
          (c) any cafeteria plan described in Code Section 125
that the Employer may elect to maintain. Except as otherwise provided in this
Section, Pay shall not include any reimbursed expenses, cash or benefits
(including benefits paid under any deferred compensation plan) or any additional
cash compensation or compensation payable in a medium other than cash. Pay shall
not include any amount of cash or equity paid or granted as

4



--------------------------------------------------------------------------------



 



part of any long term incentive plan or program that USEC Inc. in its sole
discretion may elect to maintain from time to time.
     2.29 “Plan” means the USEC Inc. 2006 Supplemental Executive Retirement
Plan, as set forth herein and as may be amended from time to time.
     2.30 “Plan Year” means the calendar year.
     2.31 “Primary Social Security Benefit” means the Actuarial Equivalent of
Member’s primary benefit payable monthly under the Social Security Act, as
amended, determined on the date the member attains age 62.
     2.32 “Qualified Plan” means the Employees’ Retirement Plan of USEC Inc., as
amended from time to time and any successor thereto that is a defined benefit
pension plan.
     2.33 “Related Company” means any corporation or entity that is a member of
a controlled group of corporations that includes the Sponsor (as determined
under Code Section 414(b)) or that would be considered a single employer with
the Sponsor (as determined under Code Section 414(c)).
     2.34 “Restoration Plan” means the USEC Inc. Pension Restoration Plan, as
amended from time to time.
     2.35 “Retirement Benefit” has the meaning set forth in Section 5.5.
     2.36 “Section 409A” means Code Section 409A together with any and all
regulations, rulings and other applicable guidance issued under Code
Section 409A.
     2.37 “Section 409A Penalties” has the meaning set forth in Section 1.3.
     2.38 “Specified Employee” means any person described in
Section 409A(a)(2)(B)(i) of the Code and Treasury Regulation Section 1.409A-1(i)
as determined from time to time by the Committee in its discretion.
     2.39 “Single Life Annuity” means an annuity providing equal monthly
payments for the lifetime of the Member with no survivor benefits.
     2.40 “Sponsor” means USEC Inc., a Delaware corporation, or any successor
entity by merger, consolidation, purchase or otherwise, unless such successor
entity elects not to adopt the Plan.
     2.41 “Termination of Employment” means and shall be interpreted in a manner
consistent with the definition of “separation from service” within the meaning
of Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation Section
1.409A-1(h). The term “Termination of Employment” shall also include a
termination by reason of death. The Committee retains the right and discretion
to specify, and may specify, whether a Termination of Employment occurs for
individuals providing services to the Company immediately prior to an asset
purchase transaction in which the Company or a Related Company is the seller who
provide services to a buyer after and in connection with such asset purchase
transaction;

5



--------------------------------------------------------------------------------



 



provided, such specification is made in accordance with the requirements of
Treasury Regulation Section 1.409A-1(h)(4). The transfer of a Member’s
employment from the Employer to a Related Company or from one Related Company to
another Related Company shall not constitute a Termination of Employment.
     2.42 “Year of Service” means twelve (12) Months of Service.
ARTICLE III
MEMBERSHIP
     3.1 Membership. The Members shall be those key management employees,
officers or highly compensated employees of the Employer selected on an
individual basis from time to time in the sole discretion of the Compensation
Committee, based on such criteria as the Compensation Committee deems
appropriate, as Members eligible to participate in the Plan. Members shall be
listed on Schedule A.
     3.2 Commencement of Membership. Each individual designated a Member will
become a Member hereunder on the date specified in the designation or, if none,
the date as of which such individual is so designated.
     3.3 Resumption of Membership. If a Member ceases to be a Member for any
reason, the individual shall resume active membership hereunder as a Member on
the date as of which such individual is re-designated as a Member pursuant to
Section 3.1.
     3.4 Cessation of Membership Following a Change in Status.
     (a) Notwithstanding anything herein to the contrary, if a former Member
continues in the employ of the Employer or a Related Company but ceases to be a
Member, such individual’s Final Average Pay shall not include any Pay after such
individual ceases to be a Member.
     (b) Subject to the foregoing provisions of this Section, an individual
shall continue to be a Member in the Plan until the Member’s entire Accrued
Benefit has been distributed or forfeited in accordance with the provisions of
Article V.
     3.5 Conditions of Membership. As a condition precedent to membership in
this Plan and ongoing condition to accruing and receiving benefits under the
Plan, each Member must execute (and not subsequently rescind) a written
agreement with the Employer (i) agreeing to comply with the provisions,
conditions and restrictions of this Section and (ii) acknowledging that any
failure to comply with the provisions, conditions and restrictions of this
Section, in the sole discretion of the Committee, will result in the forfeiture
and repayment of all of the Member’s benefits under the Plan as set forth in
Section 5.7 (b) whether or not such benefits are vested pursuant to the
provisions of Article IV. The Employer may require the Member to execute an
updated agreement from time to time. The provisions, conditions and restrictions
of this Section are as follows:
     (a) Confidentiality. The Member expressly acknowledges and agrees that by
virtue of his or her employment with the Employer, the Member will have access
to and will use in the course of the Member’s duties certain materials,
including, but not limited

6



--------------------------------------------------------------------------------



 



to, information, data and other materials relating to customers, development
programs, costs, marketing, trading, investment, sales activities, promotion,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Employer and its affiliates (“Confidential
Information”) and that Confidential Information constitutes trade secrets and
confidential and proprietary business information of the Employer, all of which
is the exclusive property of the Employer. Accordingly, the Member will not at
any time during or after the Member’s employment with the Employer disclose or
use for the Member’s own benefit or purposes or the benefit or purposes of any
other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Employer and
any of its affiliates, any Confidential Information, provided that the foregoing
shall not apply to information that is not unique to the Employer or any of its
affiliates or that is generally known to the industry or public other than as a
result of the Member’s breach of this covenant. The Member agrees that upon
termination of employment with the Employer for any reason, the Member will
immediately return to the Employer all Confidential Information and all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, which in any way relate to the business of the
Employer and its affiliates, except that the Member may retain personal notes,
notebooks and diaries. The Member further agrees that the Member will not retain
or use for the Member’s account or for any other person or entity at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Employer or any of its affiliates.
     (b) Non-Solicitation and Non-Competition. The Member expressly agrees that
the Member shall not, at any time during the period of Membership under the Plan
and for a period of two (2) years thereafter, (a) engage or become interested as
an owner (other than as an owner of less than five percent (5%) of the stock of
a publicly owned company), stockholder, partner, director, officer, employee (in
an executive capacity), consultant or otherwise in any business that is
competitive with any business conducted by the Employer or any of its affiliated
companies during the period of Membership under the Plan or as of the date of
the Member’s Termination of Employment, as applicable or (b) recruit, solicit
for employment, hire or engage any employee or consultant of the Employer or any
person who was an employee or consultant of the Employer within two (2) years
prior to the Member’s date of Termination of Employment.
     (c) The Member acknowledges and agrees that these provisions are necessary
for the Employer’s protection and are not unreasonable, because the Member would
be able to obtain employment with companies whose businesses are not competitive
with those of the Employer and its affiliated companies and would be able to
recruit and hire personnel other than employees of the Employer. The duration
and the scope of these restrictions on the Member’s activities are divisible, so
that if any provision of this Section is held or deemed to be invalid, that
provision shall be automatically modified to the extent necessary to make it
valid.

7



--------------------------------------------------------------------------------



 



ARTICLE IV
VESTING
     4.1 Generally. Unless otherwise provided when designated a Member and
explicitly set forth in Schedule B hereto, a Member’s vesting in the Member’s
Accrued Benefit shall be determined under this Article.
     4.2 Vesting. Each Member’s Accrued Benefit shall be 100% vested upon the
Member’s attaining five (5) Years of Service.
     4.3 Unvested Accrued Benefit Forfeited. No Months of Service or Years of
Service shall be credited after the earlier of (a) a Member’s Termination of
Employment, (b) the date an individual ceases to be a Member, (c) the date that
the Member’s Employer withdraws from the Plan (as set forth in Section 8.2) or
(d) the date of a Member’s violation of the conditions to Membership set forth
in Section 3.5 and any portion of the Member’s Accrued Benefit that is then
unvested shall be forfeited.
     4.4 Accelerated Vesting. Notwithstanding the provisions of Section 4.2, 4.3
or any other provision herein to the contrary, a Member’s Accrued Benefit shall
be 100% vested upon the occurrence of one of the following:
     (a) On Change in Control. In the event that a Member has an employment
agreement or change in control agreement with the Employer and the Member’s
Termination of Employment is under circumstances entitling him or her to
severance benefits that would not otherwise be payable absent a change in
control as defined in such agreement, the Member’s Accrued Benefit shall be 100%
vested.
     (b) On Death or Disability. In the event that a Member’s Termination of
Employment is due to the Member’s death or Disability, the Member’s Accrued
Benefit shall be 100% vested.
ARTICLE V
DETERMINATION, DISTRIBUTION AND FORFEITURE OF ACCRUED BENEFIT
     5.1 Generally. Unless explicitly set forth in Schedule B at the time an
individual becomes a Member, a Member’s Accrued Benefit and Final Benefit
Objective under the Plan and the time and form of payment of the Member’s
Accrued Benefit shall be determined under this Article.
     5.2 Accrued Benefit. A Member’s “Accrued Benefit” as of the Member’s
Benefit Commencement Date means the Member’s Final Benefit Objective (as defined
in Section 5.3 below) as of that date reduced by the Actuarial Equivalent
(determined as of the applicable Benefit Commencement Date using the factors
specified in Section 2.2 except that the interest rate shall be six percent
(6%)) of the Member’s Offset (such Offset determined in the first instance as of
the Member’s Normal Retirement Date as described in Section 5.4 below) as of
that date.
     5.3 Final Benefit Objective. A Member’s “Final Benefit Objective” is
determined in accordance with this Section 5.3.

8



--------------------------------------------------------------------------------



 



     (a) On or After Normal Retirement Date. For purposes of determining the
amount of a Member’s Retirement Benefit payable on a Benefit Commencement Date
that is on or after the Member’s Normal Retirement Date, a Member’s Final
Benefit Objective shall accrue at the rate of five twenty-fourths of one percent
(5/24ths of 1%) of Final Average Pay per Month of Service, up to a maximum of
240 Months of Service.
     (b) Before Normal Retirement Date. For purposes of determining the amount
of a Member’s Retirement Benefit payable on a Member’s Benefit Commencement Date
where the Member’s Termination of Employment is prior to the Member’s Normal
Retirement Date, a Member’s Final Benefit Objective is first determined under
subparagraph (a) above, then subsequently reduced by one-half of one percent
(0.5%) for each full month that the Member’s Benefit Commencement Date precedes
the Member’s Normal Retirement Date.
     For example, assume that a Member is exactly fifty-eight (58) years old and
has exactly ten (10) Years of Service at the time he or she incurs a Termination
of Employment. The Member’s Final Benefit Objective is twenty-five percent (25%)
under subsection (a) above (which would be the Member’s Final Benefit Objective
if the Member’s Termination of Employment had been on or after his or her Normal
Retirement Date). Because the Member’s Benefit Commencement Date precedes his or
her Normal Retirement Date (age sixty-two (62)) by exactly four (4) years, the
Member’s Final Benefit Objective is reduced by twenty-four percent (24%)
(48 months x 0.5% reduction per month). Thus, the Final Benefit Objective for
this Member is nineteen percent (19%) (25% x 24% = 6% reduction), which would
then be used with Sections 5.2 and 5.4 to determine the Member’s Accrued Benefit
that is payable as of his or her Benefit Commencement Date (which in this case
would be the first of the month coincident with or after the Member’s
Termination of Employment).
     (c) Freeze of Final Benefit Objective. A Member’s Final Benefit Objective
determined under subparagraphs (a) and (b) above shall not increase after the
earliest of (i) the date of a Member’s Termination of Employment or (ii) the
date that the Member’s Employer withdraws from the Plan (as set forth in
Section 8.2).
     (d) Change in Control. Notwithstanding the provisions of subparagraphs (a),
(b) or (c) above, in the event that a Member has an employment agreement or
change in control agreement with the Employer and the Member’s Termination of
Employment occurs under circumstances entitling him or her to severance benefits
that would not otherwise be payable absent a change in control as defined in
such agreement, the Member’s Final Benefit Objective shall be no less than ten
percent (10%) of Final Average Pay.
     (e) Death or Disability. Notwithstanding the provisions of subparagraphs
(a), (b) or (c) above, in the event that a Member’s Termination of Employment is
due to the Member’s death or Disability, the Member’s Final Benefit Objective
shall be no less than ten percent (10%) of Final Average Pay.
     5.4 Offset. A Member’s Final Benefit Objective otherwise payable shall be
reduced as of the Member’s Normal Retirement Date as described in this
Section 5.4, with the aggregate

9



--------------------------------------------------------------------------------



 



amount of the reduction under this Section as of the Member’s Normal Retirement
Date referred to herein as the Member’s “Offset”. First, the total amount
payable under each of the:
          (a) Qualified Plan,
          (b) Restoration Plan, and
          (c) Primary Social Security Benefit,
(each, an “Other Plan” and collectively referred to herein as the “Other Plans”)
shall be determined as of the Member’s full benefit at retirement age under the
applicable Other Plan. Second, such total amount payable under each of the Other
Plans shall be converted (separately for each Other Plan) into the Single Life
Annuity commencing on the Member’s Normal Retirement Date that is the Actuarial
Equivalent (using the factors specified in Section 2.2 except that the interest
rate shall be six percent (6%)) of such total amount payable. The aggregate
monthly amount payable to the Member under each such Single Life Annuity
commencing at the Member’s Normal Retirement Date shall be the Member’s Offset
as of his or her Normal Retirement Date.
     5.5 Retirement Benefit. A Member whose Accrued Benefit is 100% vested and
who has a Termination of Employment other than on account of death shall be
entitled to a benefit under the Plan (the “Retirement Benefit”), payable on the
Member’s Benefit Commencement Date in the form provided in this Section 5.5.
     (a) Lump Sum. If the Member so elects no later than December 31, 2007 or
within the first thirty (30) days after the date such individual initially
becomes a Member in accordance with Section 3.2 (or at such other time that the
Administrative Committee may determine such election could be made without
resulting in amounts deferred under the Plan becoming subject to the
Section 409A Penalties) or if no such election is made by the Member, the
Retirement Benefit will be paid in the form of a single lump sum that, as of the
Member’s Benefit Commencement Date, is the Actuarial Equivalent of a Single Life
Annuity with a monthly payment equal to the Member’s vested Accrued Benefit as
of the Benefit Commencement Date.
     (b) Annuity. If the Member so elects no later than December 31, 2007 or
within the first thirty (30) days after the date such individual initially
becomes a Member in accordance with Section 3.2 (or at such other time that the
Administrative Committee may determine such election could be made without
resulting in amounts deferred under the Plan becoming subject to the
Section 409A Penalties), the Retirement Benefit will be paid in the form of a
series of substantially equal periodic payments, payable monthly, for the life
of the Member and, if applicable, the Member’s Beneficiary (an “Annuity”).
Monthly payments under such Annuity may be, as elected by the Member, (i) the
monthly amount payable under a Single Life Annuity with a monthly payment equal
to the Member’s vested Accrued Benefit as of the Benefit Commencement Date or
(ii) the monthly payment under the Joint and Survivor Annuity that is the
Actuarial Equivalent (determined using the factors provided in Section 2.2) of
the monthly payment under the Single Life Annuity. The election as to payment
under the Single Life Annuity or Joint and Survivor Annuity shall be made by the
Member at such time prior to the Benefit Commencement Date and manner as may be
required by the Administrative Committee.

10



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, no election made in 2007 after the first thirty
(30) days after an individual becomes a Member may result in acceleration of
payments into 2007 that would otherwise have been made in a later year, or
result in postponing payments that would otherwise have been made in 2007 into a
later year.
Notwithstanding any other provision of this Plan, benefits to be paid pursuant
to this Plan based upon a Member’s Termination of Employment (other than by
reason of death) at a time when the Committee has determined that such Member is
a Specified Employee shall not be paid (or commence) before the date which is
six (6) months and one day after the Member’s Termination of Employment (the
“Six Month Delay”). All payments delayed pursuant to this Section shall be
aggregated into one lump sum payment and shall be paid without interest as of
the first day of the seventh month after such Member’s Termination of
Employment.
     5.6 Lump Sum Death Benefit. Where a Member whose Accrued Benefit is 100%
vested and who has not otherwise commenced to receive any other benefits under
the Plan has a Termination of Employment due to the Member’s death, the Member’s
Beneficiary shall be entitled to a benefit under the Plan (the “Death Benefit”),
payable on the Member’s Benefit Commencement Date. The amount of the Death
Benefit is equal to a single lump sum that is the Actuarial Equivalent of the
Member’s Retirement Benefit that would have been payable to the Member under
Section 5.5(a) had the Member experienced a Termination of Employment other than
for death on the date of the Member’s death.
     5.7 Forfeiture of Accrued Benefit. Notwithstanding any other provision of
the Plan to the contrary, the Member’s entire Accrued Benefit (whether or not
then vested) will be forfeited and not paid to the Member under the
circumstances set forth in this Section 5.7.
     (a) Termination for Cause. Notwithstanding any other provision of the Plan
to the contrary, the Member’s entire Accrued Benefit (whether or not then
vested) will be forfeited and not paid to the Member if the Member incurs a
Termination of Employment by the Employer for Cause.
     (b) Violation of Conditions of Membership. Notwithstanding any other
provision of the Plan to the contrary, in the event that the Administrative
Committee or its delegate, in its sole and absolute discretion, has determined
that a Member or former Member has violated any of the restrictive covenants set
forth in Section 3.5:
     (i) To the extent not then already distributed, the individual’s entire
Accrued Benefit (whether or not then vested) will be forfeited and not
distributed in accordance with any other provision of this Plan, and
     (ii) To the extent then already distributed, the gross amount of any and
all amounts received by the individual under the Plan will be forfeited and the
individual will repay to the Employer an amount equal to such gross amount
previously received plus interest. The amount of interest payable to the
Employer shall be calculated based upon the rate of interest set forth in the
definition of Actuarial Equivalent from the date (or dates) such amounts were
originally paid to the individual until the date such amounts were repaid to the
Employer.

11



--------------------------------------------------------------------------------



 



     (c) Recovery of Costs and Fees. If a Member becomes subject to the
provisions of Section 5.7(b) and if enforcement of such provisions requires the
Employer to engage in legal action and if the Employer prevails in such action,
then the Employer shall be entitled to recover applicable costs and attorney
fees associated with such action from the Member or former Member.
     5.8 Facility of Payment. If at any time any distributee is, in the sole
judgment and discretion of the Committee or its delegate, legally, physically,
or mentally incapable of receiving the distribution payable to such distributee,
the distribution may be paid to the guardian or legal representative of the
distributee, or, if none exists, to any other person or institution that, in the
Committee or its delegate’s sole judgment and discretion, will apply the
distribution in the best interests of the intended distributee. Any payment made
in accordance with the provisions of this Section shall be a complete discharge
of any liability of the Employer for the making of such payment under the
provisions of the Plan.
     5.9 Designation or Change of Beneficiary. Each Member shall designate one
or more Beneficiaries and contingent Beneficiaries by filing a properly
completed Beneficiary designation form with the Committee or its delegate. A
Member may revoke or modify a Beneficiary designation in accordance with such
rules and procedures established by the Committee or its delegate. The consent
of the Member’s current Beneficiary shall not be required for a change of
Beneficiary, and no Beneficiary shall have any rights under this Plan except as
provided by such designation form. The rights of a Beneficiary who predeceases
the Member shall immediately terminate upon the Beneficiary’s death. If a Member
has not filed a valid Beneficiary designation (or if each of the Member’s
Beneficiaries and contingent Beneficiaries predecease the Member), the Death
Benefit with respect to the Member will be distributed to such Member’s
surviving spouse if the Member is married on such Member’s date of death or to
the Member’s estate if the Member is not married on the date of death. If a
Beneficiary survives the Member but dies before distribution of the amounts to
which such Beneficiary is entitled, the benefits will be paid to the contingent
Beneficiaries designated in the Member’s Beneficiary designation form and if the
Member has not designated any contingent Beneficiaries, such benefits will be
distributed to the Beneficiary’s estate.
     5.10 Limited Cashout. Notwithstanding the foregoing, if the lump sum
actuarial equivalent of any benefits payable (or remaining payable) is $10,000
or less, when the amount of the lump sum is aggregated with any limited cashout
from any other applicable nonaccount balance deferred compensation plan of the
Company or any Related Company covering the Member, the Committee may direct the
immediate payment of such benefits due a Member, spouse, or Beneficiary under
this Plan in the form of such lump sum amount. The actuarial assumptions for
computing the lump sum amount shall be the same actuarial assumptions used to
compute a lump sum amount under Section 5.5(a). The payment of the lump sum
shall be in full discharge of the Corporation’s obligations under this Plan to
the Member, his spouse, or Beneficiaries.

12



--------------------------------------------------------------------------------



 



ARTICLE VI
AMENDMENT AND TERMINATION OF THE PLAN
     6.1 Sponsor’s Right to Amend or Terminate the Plan. The Sponsor may, in its
sole discretion, at any time and from time to time amend in whole or part, any
of the provisions of the Plan or may terminate the Plan in whole, or with
respect to any Member or any group of Members; provided, however, that no such
amendment or termination shall result in any acceleration or delay in the
payment of any amount due under this Plan except to the extent such acceleration
or delay would not result in the imposition of Section 409A Penalties. Any such
amendment shall be binding upon all Members and their Beneficiaries and all
other parties in interest. Any amendment or termination of the Plan shall be
evidenced in writing filed with the Plan documents maintained by the Sponsor.
     6.2 Restriction on Amendments. Except as otherwise required by law, no
amendment may be made that reduces the amount of, or adversely effects the
vesting or amount of payment with respect to, a Member’s Accrued Benefit, if
any, determined as of the date of the amendment.
     6.3 Distribution upon Termination. Upon termination of the Plan, no further
benefits shall accrue under the Plan. Payment of vested Accrued Benefits
hereunder shall continue to be governed by the terms of the Plan as in effect on
the date of termination, until distributed in accordance with the terms of the
Plan. Notwithstanding the foregoing, the Sponsor in its sole discretion may
provide for the distribution of all vested Accrued Benefits in the form of
single lump sum payments as soon as practicable after the termination of the
Plan; provided, however that any such distribution shall be permitted and
effective only to the extent such would not result in amounts deferred under the
Plan becoming subject to the Section 409A Penalties.
ARTICLE VII
PLAN ADMINISTRATION
     7.1 Authority and Responsibility of the Sponsor. The Sponsor shall have
overall responsibility for the establishment, amendment and termination of the
Plan.
     7.2 Composition and Responsibility of the Administrative Committee. Overall
responsibility for the administration and operation of the Plan and for carrying
out its provisions is delegated to the Administrative Committee. To the extent
appointed by the Compensation Committee pursuant to Section 2.3, the members of
the Administrative Committee shall remain in office at the will of the
Compensation Committee and the Compensation Committee may from time to time
remove any of said members with or without cause and shall appoint successors.
Any member of the Administrative Committee may resign by delivering such
member’s written resignation to the Compensation Committee and other members of
the Administrative Committee, and such resignation shall become effective upon
the date specified therein but not earlier that the date such written
resignation is delivered. Any member of the Administrative Committee who is an
officer, director or employee of the Employer shall automatically cease to be a
member of the Administrative Committee on such member ceasing to be an officer,
director or employee of the Employer. In the event of any vacancy in membership,
the remaining members shall constitute the Administrative Committee with full
power to act until said vacancy is filled.

13



--------------------------------------------------------------------------------



 



     7.3 Powers of the Administrative Committee. In carrying out its duties, the
Administrative Committee or its delegate shall have all powers necessary and
absolute discretion in the discharge of the duties conferred thereon by the Plan
or applicable law, including, without limitation, the following powers:
     (a) sole discretion and authority to control and manage the operation and
administration of the Plan;
     (b) authorize one or more of its members or an agent to execute or deliver
any instrument and make any payment on its behalf;
     (c) establish and modify the method of accounting for the Plan;
     (d) interpret and construe the provisions of the Plan, make findings of
fact, correct errors, supply omissions, and compute or have computed the amount
of benefits that shall be payable to any person in accordance with the
provisions of the Plan;
     (e) establish and publish such rules and regulations for the administration
of the Plan as are not inconsistent with the terms thereof;
     (f) employ and suitably compensate clerical employees and such accountants,
attorneys, actuaries and other persons to render advice as it may deem necessary
to the performance of its duties;
     (g) hear, review and determine claims for benefits;
     (h) keep records of elections, claims, and disbursements for claims under
the Plan;
     (i) correct errors and make equitable adjustments for mistakes made in the
administration of the Plan, specifically, and without limitation, to recover
erroneous overpayments made by the Plan to a Member or Beneficiary, in whatever
manner the Administrative Committee or its delegate deems appropriate, including
suspensions or recoupment of, or offsets against, future payments due that
Member or Beneficiary; and
     (j) perform any other acts that are necessary for the proper and efficient
administration of the Plan.
     7.4 Administrative Committee Expenses. All reasonable expenses of the
Administrative Committee or its delegate relating to its services under the Plan
and all expenses of the Plan will be paid by the Employer.
     7.5 Information to be Supplied by Employer and Members; Notice. The
Employer shall provide the Administrative Committee or its delegate with such
data and information as it shall from time to time need or reasonably request in
the discharge of its duties. Members shall furnish to the Administrative
Committee such evidence, data or information as the Administrative Committee may
request. The Administrative Committee or its delegate may rely conclusively on
the information provided to it by the Employer or Member.
     Any notices required or permitted to be given hereunder shall be deemed
given if directed to such address and mailed by regular United States mail.
Neither the Administrative Committee, its delegate nor the Employer shall have
any obligation or duty to locate a Member or Beneficiary. In the event that a
Member or Beneficiary becomes entitled to a payment under this Plan and such
payment is delayed or cannot be made for any reason, including because the
current address according to the Employer’s records is incorrect, the amount of
such payment, if

14



--------------------------------------------------------------------------------



 



and when made, shall be that determined under the provisions of this Plan
without payment of any interest or earnings.
     7.6 Claims Procedures. A claim for benefits under the Plan shall be handled
as follows:
     (a) Filing a Claim. Each individual who claims to be eligible for benefits
under this Plan (a “Claimant”) may submit a written claim for benefits (a
“Claim”) to the Administrative Committee or its delegate where the individual
believes a benefit has not been provided under the Plan to such individual to
which such individual is eligible. A Claim must be set forth in writing on a
form provided or otherwise approved by the Administrative Committee or its
delegate and must be submitted to the Administrative Committee or its delegate
no later than six (6) months after the date on which the Claimant or other
individual claims to have been first entitled to such claimed benefit.
     (b) Review of Claim. The Administrative Committee or its delegate shall
evaluate each properly filed Claim and notify the Claimant of the approval or
denial of the Claim within ninety (90) days after the Administrative Committee
or its delegate receives the Claim, unless special circumstances require an
extension of time for processing the Claim. If an extension of time for
processing the Claim is required, the Administrative Committee or its delegate
shall provide the Claimant with written notice of the extension before the
expiration of the initial ninety (90) day period, specifying the circumstances
requiring an extension and the date by which a final decision will be reached
(which date shall not be later than 180 days after the date on which the
Administrative Committee or its delegate received the claim).
     (c) Notice of Claim Denial. If a Claim is denied in whole or in part, the
Administrative Committee or its delegate shall provide the Claimant with a
written notice setting forth (i) the specific reasons for the denial,
(ii) references to pertinent Plan provisions upon which the denial is based,
(iii) a description of any additional material or information needed and an
explanation of why such material or information is necessary, and (iv) the
Claimant’s right to seek review of the denial pursuant to subsection (d) below.
     (d) Review of Claim Denial. If a Claim is denied, in whole or in part, the
Claimant shall have the right to (i) request that the Administrative Committee
or its delegate review the denial, (ii) review pertinent documents, and
(iii) submit issues and comments in writing, provided that the claimant files a
written request for review with the Administrative Committee or its delegate
within sixty (60) days after the date on which the claimant received written
notice from the Administrative Committee or its delegate of the denial. Within
sixty (60) days after the Administrative Committee or its delegate receives a
properly filed request for review, the Administrative Committee or its delegate
shall conduct such review and advise the Claimant in writing of its decision on
review, unless special circumstances require an extension of time for conducting
the review. If an extension of time for conducting the review is required, the
Administrative Committee or its delegate shall provide the Claimant with written
notice of the extension before the expiration of the initial sixty (60) day
period, specifying the circumstances requiring an extension and the date by
which such review shall be completed (which date shall not be later than
120 days after the date on which the Administrative Committee or its delegate
received the request for review). The Administrative Committee or its

15



--------------------------------------------------------------------------------



 



delegate shall inform the Claimant of its decision on review in a written
notice, setting forth the specific reason(s) for the decision and reference to
Plan provisions upon which the decision is based. A decision on review shall be
final and binding on all persons for all purposes.
     (e) No Claimant or other individual may file any claim for benefits or
request a review of a denial of any claim unless such person follows the
provisions and timeframes of this Section. A Claimant or other individual shall
not be entitled to bring any action in any court unless such person has
exhausted such person’s rights under this Section by timely submitting a Claim
and requesting a review of a decision with respect to such Claim.
     7.7 Determinations of the Administrative Committee. The determinations,
interpretations, rules and decisions of the Administrative Committee or its
delegate shall be final, binding and conclusive on the Employer and upon each
Member, Beneficiary and each other person or party interested or concerned.
     7.8 Right to Settle Claims. The Sponsor may, at its own expense and in its
sole discretion, settle any claim asserted or proceeding brought against the
Administrative Committee or its delegate.
     7.9 Indemnification. The Employer shall indemnify and hold harmless the
Administrative Committee or its delegate hereunder, and to the extent not
otherwise provided, the Sponsor and each officer and employee of the Sponsor to
whom are delegated duties, responsibility and authority with respect to the Plan
(“Indemnified Persons”) against all claims, demands, suits, proceedings, losses,
damages, interest, penalties, expenses (specifically including, but not limited
to, counsel fees, court costs, and other reasonable expenses of litigation), and
liability of every kind, including amounts paid in settlement with the approval
of the Sponsor, arising from any action or cause of action related to the
Indemnified Person’s act(s) or omission(s) pertaining to the Plan, to the extent
lawfully allowable and to the extent not paid for by liability insurance
purchased or paid for by the Sponsor, excepting only expenses and liabilities
arising out of the Indemnified Person’s own willful misconduct or gross
negligence. The right of indemnification shall be in addition to any other legal
rights to which the Indemnified Person may be entitled. The liabilities and
expenses against which the Indemnified Person shall be indemnified hereunder by
the Employer shall include, without limitation, the amount of any settlement or
judgment costs, legal counsel fees and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought against the Indemnified
Person or settlement thereof.
ARTICLE VIII
MISCELLANEOUS
     8.1 Action of the Compensation Committee. All actions herein required to be
taken by the Sponsor shall be taken by the Compensation Committee or by such
person or persons to whom the Compensation Committee has delegated authority.
     8.2 Adoption by a Related Company . Any Related Company, with the consent
of the Sponsor and under such terms and conditions as the Sponsor may prescribe,
may, by written resolution of its own board of directors, adopt the Plan and
thereafter become an Employer hereunder. By its adoption of the Plan and
participation therein, each Employer agrees to be

16



--------------------------------------------------------------------------------



 



bound by the terms of the Plan, as amended from time to time. Any such Employer
may, by resolution of its board of directors, withdraw from the Plan as of any
date upon ninety (90) days advance written notice to the Committee. If such an
Employer shall cease to exist, it shall automatically be withdrawn from
participation in the Plan unless a successor organization adopts the Plan in
accordance with this Section.
     8.3 Establishment of Trust. All Accrued Benefits shall be maintained on the
Employer’s books and records as a liability of the Employer; provided, however,
that the Employer shall be under no obligation to segregate any assets for the
payment of such liabilities. The Employer may for its convenience create
reserves, funds and/or establish a “rabbi trust” to hold assets and provide
benefits under the Plan; provided, however, that such trust shall not include
any assets that are outside the reach of the Employer’s general unsecured
creditors. Payment of benefits that are payable under the Plan may be made by
the Employer, on behalf of the Employer by such a trust or through a service or
benefit provider to the Employer or such trust. To the extent any Plan benefits
are paid from such a trust or service or benefit provider, such benefits shall
be treated as paid by the Employer.
     8.4 Unfunded Obligation. The Employer’s obligation under this Plan shall be
an unfunded and unsecured promise to pay benefits when due and payable in
accordance with the terms of this Plan. No Member, Beneficiary or any other
person shall have any right, title or interest whatsoever in or to, or any
preferred claim in or to, any specific assets of the Employer, including any
assets that may be placed in trust or otherwise used by the Employer to aid in
the payment of benefits described in the Plan. To the extent that any person
acquires a right to receive benefits under this Plan, such rights shall be no
greater than the right of any unsecured general creditor of the Employer.
Nothing contained in this Plan shall be deemed to create a trust of any kind for
the benefit of the Members or create any fiduciary relationship between the
Employer and the Members or their Beneficiaries.
     8.5 Taxes. The Employer shall make provision for the reporting and
withholding of any federal, state or local income and payroll taxes that may be
reasonably estimated by the Employer as required to be withheld from the
benefits payable pursuant to the terms of the Plan or from other compensation
payable to the Member by the Employer and shall pay amounts withheld to the
appropriate taxing authorities.
     8.6 No Employment Guarantee. Neither the establishment of the Plan, any
modification thereof, the creation of any fund or account, nor the payment of
any benefits under the Plan shall be construed as giving to any Member or other
person any legal or equitable right against the Compensation Committee,
Administrative Committee or any delegate thereof hereunder, or the Employer
except as provided herein. Under no circumstances shall the maintenance of this
Plan constitute a contract of employment or shall the terms of employment of any
Member be modified in any way or affected hereby. Accordingly, membership in the
Plan shall not give any Member a right to be retained in the employ of the
Employer nor shall it derogate from the rights of the Employer to discharge any
Member at any time without regard to the effect of such discharge upon such
individual’s rights as a Member in the Plan.
     8.7 No Rights Under Plan Except as Set Forth Herein. Nothing in this Plan,
express or implied, is intended, or shall be construed, to confer upon or give
any person, firm, association, or corporation, other than the parties hereto and
their successors in interest, any

17



--------------------------------------------------------------------------------



 



right, remedy, or claim under or by reason of this Plan or any covenant,
condition, or stipulation hereof, and all covenants, conditions and stipulations
in this Plan, by or on behalf of any party, are for the sole and exclusive
benefit of the parties hereto.
     8.8 Benefits Under Plan Not Taken into Account for Other Benefits .
Benefits payable to any person under the Plan shall not be taken into account in
computing the amount of salary or compensation of the person for purposes of
determining any pension, retirement, death, or other benefit under (a) any
pension, retirement, profit-sharing, bonus, insurance or other employee benefit
plan of the Employer, except as such other plan shall otherwise expressly
provide, or (b) any agreement between the Employer and the person, except as
such agreement shall otherwise expressly provide.
     8.9 Acceleration of Payments for Tax Obligations. The time or schedule of
any payment under this Plan may be accelerated with respect to any Participant
at any time to the extent necessary for the payment of any state, local, federal
or foreign taxes imposed or required to be withheld in respect of any accrued
benefit under the Plan as determined by the Committee in its sole discretion.
Any payment made pursuant to this Section shall not exceed in amount the minimum
statutory tax withholding or income inclusion obligation and shall be made in
accordance with Treasury Regulation Sections 1.409A-3(j)(4)(vi) and (vii).
     8.10 Nonalienability. Except as otherwise provided herein, the benefits
provided under the Plan shall not be subject to alienation, assignment,
garnishment, attachment, execution or levy of any kind, either voluntary or
involuntary, and any attempt to cause such benefits to be subjected shall be
void, except to the extent as may be required by applicable law.
     8.11 Entire Agreement. This Plan forms the entire agreement among the
Employer and its employees with respect to the subject matter contained in this
Plan and, except as otherwise provided herein, shall supersede all prior
agreements, promises, understandings and representations regarding the benefits
described herein, whether in writing or otherwise.
     8.12 Gender and Number. Except when the context indicates to the contrary,
when used herein, masculine terms shall be deemed to include the feminine and
neuter, and the feminine or neuter the masculine, and terms in the singular
shall be deemed to include the plural, and the plural the singular.
     8.13 Headings. The headings used in the Plan are for convenience only,
shall not constitute a part of the Plan, and shall not be deemed to limit,
characterize, or affect in any way any provisions of the Plan. All provisions of
the Plan shall be construed as if no captions had been used in the Plan.
     8.14 Governing Law. The Plan shall be construed and enforced according to
the laws of the State of Delaware, to the extent not preempted by federal law.

18



--------------------------------------------------------------------------------



 



     8.15 Severability. If any provision of this Plan shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof and the Plan shall be construed and enforced as if such
provisions had not been included herein.
     IN WITNESS WHEREOF, the Sponsor has caused this document to be executed
this 1st day of November, 2007.
     

                  USEC Inc.             By:   W. Lance Wright              
Its:   SVP, Human Resources & Administration              

19



--------------------------------------------------------------------------------



 



Schedule A
As provided in Section 3.1, the Members shall be those key management employees,
officers or highly compensated employees of the Employer selected on an
individual basis from time to time in the sole discretion of the Compensation
Committee, based on such criteria as the Compensation Committee deems
appropriate, as Members eligible to participate in the Plan. Effective April 24,
2006, Members in the Plan are:
John K. Welch (See Schedule B)
Robert Van Namen
Timothy B. Hansen
W. Lance Wright

A-1



--------------------------------------------------------------------------------



 



Schedule B
As permitted under Sections 2.6 and 5.1, the following provisions shall be
substituted for the otherwise applicable provisions of the Plan.
For John K. Welch:
1. Section 2.6. “Benefit Commencement Date” with respect to Mr. Welch, except in
the case of death or certain Disabilities, the first of the month coincident
with or next following the later of (i) the date on which Mr. Welch attains age
sixty (60) or (ii) the date that Mr. Welch incurs a Termination of Employment.
The Benefit Commencement Date in the case of a Disability that qualifies as a
disability under Section 409A shall be the first day of the month coincident to
or next following the determination of Disability. Subject to the following
sentence, payments will be made or commence no later than ninety (90) days after
the Member’s Benefit Commencement Date. Payment of benefits to Specified
Employees will be subject to the Six Month Delay described in Section 5.5.
2. Section 5.3(a). On or After Normal Retirement Date. For purposes of
determining the amount of a Mr. Welch’s Retirement Benefit payable on a Benefit
Commencement Date that is on or after his Normal Retirement Date, Mr. Welch’s
Final Benefit Objective is determined under the following schedule, without
interpolation:

      Years of Service   Final Benefit Objective Less than 5   0% At least 5 but
less than 7   30% of Final Average Pay At least 7 but less than 10   40% of
Final Average Pay 10 or more   50% of Final Average Pay

3. Section 5.3(b). Before Normal Retirement Date. For purposes of determining
the amount of Mr. Welch’s Retirement Benefit payable on his Benefit Commencement
Date where his Termination of Employment is prior to his Normal Retirement Date,
Mr. Welch’s Final Benefit Objective is first determined under subparagraph
(a) above, then subsequently reduced by one-quarter of one percent (0.25%) for
each full month that his Benefit Commencement Date precedes his Normal
Retirement Date.
4. Section 5.3(d). Change in Control. Notwithstanding the provisions of
subparagraphs (a), (b) or (c) above, in the event that Mr. Welch’s Termination
of Employment occurs under circumstances entitling him or her to severance
benefits that would not otherwise be payable absent a change in control as
defined in his change in control agreement, Mr. Welch’s Final Benefit Objective
shall be no less than twenty percent (20%) of Final Average Pay.
5. Section 5.3(e). Death or Disability. Notwithstanding the provisions of
subparagraphs (a), (b) or (c) above, in the event that Mr. Welch’s Termination
of Employment is due to his death or Disability, Mr. Welch’s Final Benefit
Objective shall be no less than twenty percent (20%) of Final Average Pay.

B-1